DETAILED ACTION

Status of Application
This Official Action vacates/withdraws the Final Rejection of November 16, 2022. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2, 4-10 and 16-21 are pending. 
	Claims 11 and 16 are withdrawn. 
	Any rejections from the previous Official Action not repeated below have been withdrawn. 
	This Official Action is Non-Final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable United States Patent No. 4,923,981 (WEIBEL) in view of United States Patent Application Publication No. 2014/0242220 (CHEN) .
Claim 1 recites a composition comprising an oil phase and a fibrous preparation of delaminated ceil wall material dispersed in said oil phase, wherein the cell wall material is sourced from plant tissue, and wherein said fibrous preparation has a specific surface area corresponding to a Sbet of at least 5 m2/g.
WEIBEL discloses a parenchymal cell cellulose (PCC) that can be used in food compositions. For example, WEIBEL discloses a food composition (i.e., mayonnaise) that comprises oil and a fibrous preparation (see Example 4, col. 23, lines 20-40).  WEIBEL discloses a parenchymal cell cellulose (PCC).  
WEIBEL teaches that the structure and size if the particle can be varied which impacts viscosity behavior (col. 15, lines 55-68).  However, WEIBEL does not address the specific surface area.
 CHEN shows that fibrous material have exhibit oil holding capacity properties. Specifically, it is  shown that the microfluidizaiton of bran/fiber (i.e., reduction in particle size)  increased specific surface area of wheat bran [0010] and [0205].  This in turn increase the oil holding capacity of the fiber. The increase in OHC of the microfluidized corn bran could be attributed to the increase in the porosity, exposed surface area of the fiber and consequent enhancement of the physical entrapment of oil by capillary attraction [0184]. Thus, CHEN teaches that the specific surface area of a fiber composition can be varied to control the oil holding capacity (i.e., oil holding capacity corresponds to the amount of oil that a sample can absorb per unit of weight. It is measured by putting the sample in an excess of oil and 
Thus, it would have been obvious to increase the specific surface of the WEIBEL particles to improve oil holding capacity, structure and texture of the composition as taught by CHEN.  In this regard, it would have been obvious to optimize the specific surface area to achieve the desired oil holding capacity. 
As to the specific property of Sbet, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.

Claim 2 recites that the fibrous preparation has a specific surface area corresponding to a Sbet of at least 15 m2/g. WEIBEL discloses a PCC.  The PCC may be obtained from citrus pulp (col. 10, lines 1-10).  
WEIBEL teaches that the structure and size if the particle can be varied which impacts viscosity behavior (col. 15, lines 55-68).  As to the sBET, it would have been obvious to modify the surface area of the composition, as WEIBEL teaches the structure and size of the particle affects viscosity. 

 CHEN shows that fibrous material have exhibit oil holding capacity properties. Specifically, it is  shown that the microfluidizaiton of bran/fiber (i.e., reduction in particle size)  increased specific surface area of wheat bran [0010] and [0205].  This in turn increase the oil holding capacity of the fiber. The increase in OHC of the microfluidized corn bran could be attributed to the increase in the porosity, exposed surface area of the fiber and consequent enhancement of the physical entrapment of oil by capillary attraction [0184]. Thus, CHEN teaches that the specific surface area of a fiber composition is can be varied to control the oil holding capacity (i.e., Oil Holding Capacity corresponds to the amount of oil that a sample can absorb per unit of weight. It is measured by putting the sample in an excess of oil and then eliminating the free oil by centrifugation. An ingredient with high OHC can be used to improve the texture of a product) of a composition. 

Claim 4 recites that the oil phase is a structured fat. 
WEIBEL teaches that the PCC can be added in doughs with shortening (Example 8, col. 29, line 10 to col 31, line57).  

Claim 5 recites that the oil phase comprises a hydrophobic carrier wherein the hydrophobic carrier is an edible oil, a paraffin, a silicone oil or a combination thereof. 
Claim 6 recites that the hydrophobic carrier is an edible oil. 
Claim 7 recites that the hydrophobic carrier is a triglyceride carrier, a diglyceride carrier or a mixture of triglycerides and diglycerides.
As to claims 5-7, it is disclosed at col. 23, lines 20-45, the mayonnaise contains an edible oil. The oil would naturally contain triglycerides 
Claim 8 recites that the oil phase comprises from 1 to 5 wt-% of said fibrous preparation. 
WEIBEL teaches that the PCC can be added in an amounts of 0.001 to about 10% (col. 17, lines 1-20). 
Claim 9 recites that the cell wall material is citrus fiber, tomato fiber, sugar beet fiber, sugar cane fiber or a combination thereof. 
The PCC may be obtained from citrus pulp (col. 10, lines 1-10).  

Claim 10 recites that the fibrous preparation is in particulate form. 
WEIBEL teaches that the PCC can be in particulate form or in a gel (col. 16, lines 10-30).

Claim 19 recites the delaminated cell wall material is a dried fibrous preparation that is directly incorporated into the oil phase upon contact therewith.
WEIBEL teaches that PCC can be added to mayonnaise and spread (e.g., see col. 35, Example 12). It would have been obvious to add the PCC directly to the oil phase as the PCC serves as partial replacement for oil in oil phases in products like mayonnaise (col 16, lines 30-35).  At col. 16, lines 21-50, WEIBEL teaches preparing PCC in the absence of water (col. 16, lines 28-30).  Indeed, WEIBLE teaches that the PCC can be hydrated in this excerpt (col. 16, lines 28-30). 
It is also noted that the claimed invention is a composition, whereas claim 19 is directed to how the dried fibrous preparation is incorporated when making the product.  There is no indication that the product itself is different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 


Claim 20 recite the dried fibrous preparation has a water of content of 20 wt% or less.
At col. 15, lines 24-38, it is noted that the PCC material can be separated into solid and liquid material.   The solid fraction can be processed to provide a “substantially pure” solid fraction. At col. 16, lines 21-50, WEIBEL teaches that the PCC can be produced in the absence of water and later rehydrated.  Additionally, it is taught that the membrane micro-platelets of the composition strongly associate in the absence of water. The addition of a chaotropic agent may be needed to rehydrate the PCC (col. 16, lines 28-30).  . In this regard, it would have been obvious to vary the amount of water mixed with PCC whether a solid composition and the desired level of bonding association.  This includes a water content of 20wt% or less.  

Claim 21 recites that the delaminated cell wall material has an open network structure of fibers, and the dried fibrous preparation has an openness that corresponds the open network structure.
WEIBEL discusses that the PCC compositions with tertiary structures at col. 11, lines 55-58.  At col. 16, lines 40-50, it is taught that high shear partially fibrillates and opens the membrane structure causing distention and dislocation of microfibrils from the surface, thereby creating an "expanded' or “hairy' membrane assemblage of microfibrils.  Thus, WEIBEL does teach an “open” network of fibers. 

Claims 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over WEIBEL and CHEN as applied to claims 1-2, 4-10  above, and further in view of United States Patent No 10,172,381 (VRILIJIC).
WEIBEL and CHEN do not disclose the use of sunflower oil.  However, VRLIJIC teaches that sunflower offers oxidative stability in food products (col. 6, lines 5-25).  
It would have been obvious to include to include sunflower oil (i.e., that contains triglycerides) in view of its stability.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-2, 4-10, 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 15-18 of copending Application No. 15/767,687 (‘687 application) in view of WEIBEL and CHEN. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of each application are both directed to a liquid oil and PCC (and the properties that follow the PCC such as the specific surface area and shear storage). In addition, the ‘687 application requires a hardstock.  

WEIBEL teaches that the structure and size if the particle can be varied which impacts viscosity behavior (col. 15, lines 55-68).  
As to CHEN, WEIBEL does not address the specific surface area.
 CHEN shows that fibrous material have exhibit oil holding capacity properties. Specifically, it is  shown that the microfluidizaiton of bran/fiber (i.e., reduction in particle size)  increased specific surface area of wheat bran [0010] and [0205].  This in turn increase the oil holding capacity of the fiber. The increase in OHC of the microfluidized corn bran could be attributed to the increase in the porosity, exposed surface area of the fiber and consequent enhancement of the physical entrapment of oil by capillary attraction [0184]. Thus, CHEN teaches that the specific surface area of a fiber composition is can be varied to control the oil holding capacity (i.e., oil holding capacity corresponds to the amount of oil that a sample can absorb per unit of weight. It is measured by putting the sample in an excess of oil and then eliminating the free oil by centrifugation. An ingredient with high OHC can be used to improve the texture of a product) of a composition. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

August 6, 2021 have been fully considered but they are not persuasive. 
	The applicant argues that claim 1 expressly requires, in combination with other features, a fibrous preparation of delaminated cell wall material dispersed in the oil phase. This means that the fibrous preparation is incorporated directly into the oil phase (i.e., it is a part of the oil phase) and is a relationship that the ordinarily skilled artisan would readily understand. 
HOWEVER, at the outset, it is noted that claim 1 does NOT recite the fibrous preparation is incorporated “directly” into the oil phase.  Rather, the claim only requires that the delaminated cell wall material is dispersed in oil.  A composition that is dispersed only requires  small, water-insoluble particles are mixed in a liquid. It is also noted claim 19 explicitly recites that the fibrous preparation is incorporated directly into the oil (claim 19 will be addressed later in this Official Action).  By definition, claim 1 must be broader. 
As to claim 19 It is noted that the claimed invention is a composition, whereas claim 19 is directed to how the dried fibrous preparation is incorporated when making the product.  There is no indication that the product itself is different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. 
The applicant also argues that Weibel does not disclose or suggest the claimed Sbet value recited in claim 1. 
However, CHEN is now cited to teach this feature. 
The applicant also argues that Vrljic cannot be said to remedy the aforementioned deficiencies of Weibel.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799